                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


NATIONAL ROOFING INDUSTRY                         )
PENSION PLAN, et al.,                             )
                                                  )
            Plaintiffs,                           )
                                                  )
      vs.                                         )        Case No. 4:18CV1862 JCH
                                                  )
TAYLOR ROOFING SOLUTIONS, INC.,                   )
et al.,                                           )
                                                  )
            Defendants.                           )


                                MEMORANDUM AND ORDER

       This matter is before the Court on attorney James G. Nowogrocki and the law firm of

Heyl, Royster, Voelker & Allen, P.C.’s motions to withdraw as counsel for Defendants. For the

following reasons, the motions will be granted.

       On June 13, 2019, and July 23, 2019, counsel for Defendants filed motions to withdraw

as counsel for Defendants. The motions were unopposed. The Court held defense counsel’s

motions in abeyance, and imposed a notice of withdrawal period until September 9, 2019. (See

ECF No. 34).         The Court ordered Defendants to obtain substitute counsel no later than

September 9, 2019. The Court also stated that defense counsel would be allowed to withdraw on

September 10, 2019, or upon the entry of substitute counsel. Because Defendants have not

obtained substitute counsel by the deadline imposed, and have received adequate notice that the

Court would permit their attorneys to withdraw from representation in this matter, the Court will

grant defense counsel’s motions to withdraw from representation of Defendants in this matter.

       With respect to Defendants Taylor Roofing Solutions, Inc., Taylor Roofing Solutions,


                                             -- 1 --
Inc., d/b/a Capitol Roofing Solutions, Capitol Roofing Solutions, LLC, and Beltran Contractors,

LLC, corporations are artificial entities that can only act through agents, cannot appear pro se,

and must be represented by counsel. Rowland v. California Men’s Colony, Unit II Men’s

Advisory Council, 506 U.S. 194, 201-02 (1993). “Entry of a default judgment is appropriate

where a defendant corporation fails to comply with a court order to obtain counsel.” Woods v.

KC Masterpiece, No. 4:04-CV-936 CAS, slip op. at 1 (E.D. May 14, 2006) (quoting R. Maganlal

& Co. v. M.G. Chem. Co., Inc., No. 88 CIV. 4896 MJL THK, 1996 WL 715526, at *2 (S.D. N.Y.

Dec. 12, 1996); see Top Sales, Inc. v. Designer Vans, Inc., No. CIV.A. 3:96-CV-0721, 1997 WL

786254, at *2 (N.D. Tex. Dec. 11, 1997) (court grants counsel’s motion to withdraw and orders

defendant corporation to retain substitute counsel or risk having its pleadings stricken and default

judgment entered against it)).

       In its Memorandum and Order of July 26, 2019, the Court informed the corporate Defendants that

default judgment may be entered against them if Defendants failed to obtain substitute counsel. As

stated above, said Defendants have not obtained substitute counsel, and the Court now permits

former defense counsel to withdraw. Therefore, the Court will order Plaintiffs to file motions to

strike Defendants Taylor Roofing Solutions, Inc., Taylor Roofing Solutions, Inc., d/b/a Capitol

Roofing Solutions, Capitol Roofing Solutions, LLC, and Beltran Contractors, LLC’s pleadings,

for Clerk’s entry of default and, if appropriate, for default judgment, within thirty days of the

date of this Order.

       With respect to Defendant Gerrit Yank, the Court warned in its July 26, 2019, Order that

should he fail to obtain substitute counsel within the time allowed, he may be required to proceed

to trial pro se, that is, without the assistance of counsel. Defendant Yank has not obtained

substitute counsel, and so he now must proceed without the assistance of counsel in this matter.


                                              -- 2 --
        Accordingly,

        IT IS HEREBY ORDERED that attorney James G. Nowogrocki and the law firm of

 Heyl, Royster, Voelker & Allen, P.C.’s motions to withdraw as counsel for Defendants (ECF

 Nos. 27, 32) are GRANTED.

        IT IS FURTHER ORDERED that attorney James G. Nowogrocki and the law firm of

 Heyl, Royster, Voelker & Allen, P.C. are granted leave to withdraw from the representation of

 Defendants Taylor Roofing Solutions, Inc., Taylor Roofing Solutions, Inc., d/b/a Capitol

 Roofing Solutions, Capitol Roofing Solutions, LLC, Beltran Contractors, LLC, and Gerrit

 Yank in this matter.

        IT IS FURTHER ORDERED that within thirty (30) days of this Memorandum and

 Order, P laintiffs shall file separate motions to strike the corporate Defendants’ pleadings, for

 Clerk’s entry of default pursuant to Federal Rule of Civil Procedure 55(a) and, if appropriate, for

 default judgment pursuant to Federal Rule of Civil Procedure 55(b), along with all

 necessary supporting documentation and proposed order(s) for the Court’s consideration.

        IT IS FURTHER ORDERED that Defendant Gerrit Yank is now proceeding pro se in

 this matter, that is, without the assistance of counsel.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this

 Memorandum and Order to Defendants via email and U.S. Mail, as follows: Gerrit Yank, 2425

 Amann Drive, Belleville, Illinois, 62220, email:           gyank@yankgroup.com, and Beltran

 Contractors LLC at 235 Walnut Street, New Memphis, Illinois, 62266.

Dated this 10th Day of September, 2019.


                                                   /s/ Jean C. Hamilton
                                                   UNITED STATES DISTRICT JUDGE


                                               -- 3 --
